Citation Nr: 1447637	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  07-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) (formerly dysthymic and anxiety disorder), prior to June 3, 2008, to include on an extraschedular basis.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to June 3, 2008, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1964 to August 1984.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for dysthymia and anxiety disorder (claimed as PTSD) and assigned an initial 30 percent rating, effective October 27, 2004.  The Veteran perfected an appeal as to the initial disability rating assigned.  An August 2008 Supplemental Statement of the Case (SSOC), continued the initial 30 percent rating for the Veteran's dysthymia and anxiety disorder, but assigned a 50 percent rating for dysthymia and anxiety disorder (claimed as PTSD) effective June 3, 2008.  

In December 2008, the Board remanded the issues of entitlement to an initial rating in excess of 30 percent for dysthymia and anxiety disorder (claimed as PTSD), prior to June 3, 2008, and entitlement to a rating in excess of 50 percent for dysthymia and anxiety disorder (claimed as PTSD), from June 3, 2008, for additional development.  In a December 2009 SSOC, the Veteran's psychiatric disability was recharacterized as PTSD and MDD.

In a March 2010 decision, the Board denied the Veteran's claim for entitlement to an initial rating in excess of 30 percent for PTSD and MDD (formerly dysthymic and anxiety disorder), prior to June 3, 2008, and a rating in excess of 50 percent for PTSD and MDD (formerly dysthymic and anxiety disorder), from June 3, 2008.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court granted the parties' Joint Motion for Remand (JMR), which vacated the Board's decision and remanded the case to the Board for readjudication.  

In a February 2011 decision, the Board granted an initial 50 percent rating for PTSD and MDD, prior to June 3, 2008, and granted a 70 percent rating for PTSD and MDD, thereafter.  The Board also granted entitlement to a TDIU, effective June 3, 2008.  The Veteran appealed the Board's February 2011 decision to the Court.  In July 2011, the Court granted the parties' partial JMR and remanded the issues set forth on the title page.  The Court's order did not vacate the Board's assignment of a 70 percent rating for PTSD and MDD, effective June 3, 2008, or grant of entitlement to TDIU, effective June 3, 2008.  In October 2011, the Board remanded the appeal to request Social Security Administration (SSA) records.  The appeal has been returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The claims file contains a March 2014 Employability and Earning Capacity Evaluation and written argument from the Veteran's representative, which were received in April 2014.  To date, the AOJ has not issued the Veteran and his representative a SSOC considering this evidence.  When evidence is received by the AOJ prior to transfer of the records to the Board, a SSOC must be furnished to the Veteran and his or her representative, unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  

In the present case, the evidence was received prior to transferring the appeal to the Board on May 15, 2014.  Furthermore, the evidence is relevant, as it discusses occupational functional impairment caused by the Veteran's PTSD and MDD, and is not duplicative of prior evidence.  Thus, the appeal must be remanded for the AOJ to consider the evidence in the first instance, and issue a SSOC reflecting such consideration.  38 C.F.R. § 19.37(a) (2013).  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim to the Director of Compensation for consideration of an extra-schedular TDIU rating for the period prior to June 3, 2008.

2.  Readjudicate the Veteran's claims, to include consideration of the employability and earning capacity evaluation and additional written argument received April 2014.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2013).  If any benefit sought on appeal remains denied, issue an additional SSOC and appropriate period for the Veteran and his representative to respond.  Then return the appeal to the Board if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

